Citation Nr: 0120017
Decision Date: 08/03/01	Archive Date: 09/12/01

DOCKET NO. 99-05 371               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for
schizophrenia.

2. Whether there was clear and unmistakable error (CUE) in an April
1979 rating decision granting a noncompensable evaluation for
schizophrenia.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

L.A. Howell, Counsel 

INTRODUCTION

The veteran served on active duty from July 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Columbia, South Carolina, which denied
the claims on appeal. Thereafter, a hearing was held before the
undersigned Member of the Board sitting in Columbia, South
Carolina, in February 2001, who was designated by the Chairman of
the Board to conduct such a hearing. A transcript of the hearing
testimony has been associated with the claims file.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 201)6 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits.

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C.

2 -

Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg.
49,747 (1992)). Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

In August 1978, while the veteran was on active military service,
he was hospitalized for bizarre behavior. He stated that he was Al
Capone and was not in the Army. He showed no signs of contact with
reality. He was diagnosed with schizophrenia. When he was
interviewed using Sodium Amytal intravenously, he was continuously
delusional and described auditory and visual hallucinations;
grandiosity and persecutory ideation were present throughout the
interview. The delusion that he was Al Capone persisted despite
Haldol, 35 mg. per day. An October 1978 Medical Board proceeding
reflected that the veteran's mental disorder was manifested by
persecutory and grandiose delusions associated with auditory and
visual hallucinations and by sexual deviancy. He was noted to have
marked impairment for military duty and considerable impairment for
social and industrial adaptability. He was also noted to have
borderline mental retardation and poor occupational and social
adjustment. He was found to be not mentally competent and did not
have the capacity to understand the nature of and cooperate in the
Physical Examination Board. The Medical Board also found that the
veteran was a danger to himself and others.

In October 1978, the veteran was transferred from a military
hospital to a VA hospital for further treatment, although he was
still on active duty. The veteran was released from active duty on
January 31, 1979.

In February 1979, VA received an application for compensation (VA
Form 21- 526e) for the veteran (the block for signature of claimant
contained the following "SEPARATEE UNAVAILABLE FOR SIGNATURE"). The
block for the nature of sickness for which the claim was made
contained the following: "See Medical Board Proceedings."

3 -

In a rating decision dated on March 1, 1979, the RO established
service connection for schizophrenia, paranoid type, rated as 100
percent disabling, effective from February 1, 1979. A rating of
incompetency was proposed and the RO sent a letter to the VA
medical facility where the veteran was hospitalized requesting
information as to the veteran's next of kin.

Later in March 1979 the RO received medical records from the VA
hospital to which the veteran had been admitted while still on
active duty on October 16, 1978. These records reflect that after
adjusting his medication and continuing treatment, he became less
paranoid and was released from the hospital on November 21, 1978.
In a December 1978 outpatient treatment note, he was noted to be
doing well, denied hallucinations, and had an appropriate and
adequate affect. Subsequent outpatient treatment records reflect
that he was doing well, was alert and oriented, and was
cooperative. In a February 1979 treatment note, he was doing well
and was instructed to return to the clinic in four months.

The RO, in a rating decision dated April 3, 1979, declared the
original rating that had been made on March 1, 1979, "void as it
was not made input." The March 1979 decision was voided apparently,
in part, because the VA medical records reflected that veteran was
alert and oriented, cooperative, and doing well. By the April 1979
rating decision, the RO assigned a noncompensable evaluation for
the veteran's service-connected paranoid schizophrenia effective
from February 1, 1979.

In December 1979, the RO received additional VA medical records
which reflect that the veteran was again admitted for schizophrenic
symptoms on October 5, 1979. He would not talk to the examiner or
anybody else. He was withdrawn, isolated and apathetic and appeared
to be having auditory hallucinations. After the second day in the
hospital, the veteran began talking again. He reported that he had
been hearing voices and by not talking he was able to reduce the
intensity of the voices. He also stated that he had been having
blackout spells and could not remember who he was or if he had any
family.  He left the hospital without authorization and was
discharged on an irregular basis on October 14, 1979. VA

4 -

outpatient treatment record reflect that he was seen in November
1979 at which time he was calm, alert, neatly dressed, coherent,
and polite. Residual schizophrenia (in remission at present time)
was the assessment.

In a rating decision dated in January 1980, the RO confirmed and
continued the noncompensable rating for the veteran's
schizophrenia.

In February 1980, the RO received a letter from a Veterans Affairs
Officer who requested that the veteran "be awarded 100% service
connection." He provided copies of ORDERS issued by the Department
of the Army on January 24, 1979, which reflect that the veteran was
considered to be 100 percent disabled by the Army and placed on the
Temporary Disability Retired List as of February 1, 1979. Also
submitted was an application for compensation signed by the mother
of the veteran with a note which was as follows: "Sometimes the
veteran can sign his name but most of the time he does not do so."

In letters dated in March 1980, the RO informed the veteran that
the application signed by his mother could not be accepted and in
a letter to his mother the RO stated that her signature could not
be accepted for her son unless she submitted evidence showing that
her son was not able to handle his affairs. She was also informed
that a power of attorney appointing the Veterans Affairs Officer as
the veteran's representative could not be accepted as it was not
signed by the veteran.

On October 23, 1980, the veteran was hit in the head with a bat. He
sustained a linear skull fracture extending from the right
frontotemporoparietal area across the midline and into the left
parietotemporal region with bilateral subdural hematomas, as well
as a fracture of the left ulna. He was hospitalized at Providence
hospital until December 29, 1980, when he was transferred to a VA
hospital for rehabilitation.

In January 1981, an employee of the RO phoned a VA hospital to
request medical records concerning the veteran. Later in January
1981, additional VA medical records were received concerning the
veteran.

5 -

In November 1981, ORDERS from the Department of the Army were
received and show that the veteran was removed from the Temporary
Disability Retired List as of November 30, 1981, and was
permanently retired with a 70% disability rating.

Additional VA medical records were received in August 1982.

By a rating decision dated in September 1982, the RO continued the
0 percent rating for the veteran's schizophrenia. In this rating,
the RO noted that the Service Department had placed the veteran on
the permanent disability retired list with an evaluation of 70
percent, but that the veteran "has not provided, and. we do not
have, any evaluation report used as the basis for the 70%
evaluation."

In a statement dated in May 1998, the veteran requested that his
claim be reopened for re-evaluation. He stated that he had been
receiving treatment at a VA medical center since 1980.

The Board finds that further development is in order. The RO has
confined consideration of CUE to the rating decision dated April 3,
1979. However, inasmuch as additional VA medical records were
received within the appeal period, the April 1979 decision may not
be a final decision. See 38 C.F.R. 3.156(b); Muehl v. West, 13 Vet.
App. 159 (1999). Additionally, it is not clear that all available
service medical records have been obtained. See Hayre v. West, 188
F.3d 1327 (Fed. Cir. 1999).

By necessity, an evaluation of the veteran's service-connected
paranoid schizophrenia includes an evaluation of his psychiatric
symptomatology and functional impairment associated therewith. Of
note, the veteran sustained a serious head injury shortly after
service separation and has since been treated for seizures and head
trauma residuals. At this point, it is unclear to the Board which
of his current symptoms are reasonably attributable to the service-
connected psychiatric disorder and which are due to his nonservice-
connected head injury residuals. For this reason, a current medical
examination is needed. Moreover, the Board notes that it has been
over two years since the veteran's last VA examination.

6 -

In addition, the record suggests that the veteran is receiving
Social Security Disability benefits, but those records are not
associated with the claims file. Further, in order to make certain
that all records are on file, while the case is undergoing other
development, a determination should be made as to whether there has
been recent medical care, and whether there are any additional
records that should be obtained. Accordingly, the Board finds that
additional development of the claim is warranted. Finally, the
veteran is advised that while the case is on remand status, he is
free to submit additional evidence and argument. See Kutscherousky
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992).

Accordingly, this case is REMANDED for the following:

1. The veteran is offered the opportunity to report any recent
treatment, to provide pertinent records, or request the RO's
assistance in obtaining any records not currently in the claims
file. The RO should make all reasonable efforts to obtain medical
records identified by the veteran. The veteran's failure to
indicate that there has been recent pertinent treatment and
otherwise assist in getting the records will be taken as an
indication that there are no pertinent treatment records that
should or can be obtained.

2. The RO should obtain complete service medical records for the
veteran, to include the medical records relied upon by the service
department when the veteran was placed on the permanent disability
retired list with an evaluation of 70 percent in 1981.

3. The RO should obtain from the SSA the records pertinent to the
appellant's claim for Social Security disability benefits as well
as the medical records relied upon concerning that claim.

7 -

4. The RO must then review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

5. Thereafter, and whether additional records are received or not,
the RO should schedule the veteran for examination to evaluate his
service-connected paranoid schizophrenia. The examiner should,
based on sound medical judgment and all available medical records,
and any testing deemed appropriate, determine the veteran's current
level of psychiatric disability. All tests the examiner deems
necessary should be accomplished and all clinical findings should
be reported in detail. The claims folder should be provided to the
examiners for review. The examiner should enter an opinion as to
time degree of occupational and social impairment attributable to
the veteran's service-connected schizophrenia, as opposed to his
nonservice-connected seizure disorder and/or head injury residuals.
To the extent possible, the impairment associated with this
service-connected schizophrenia should be separated from the
impairment associated with any nonservice- connected psychiatric
disabilities, and/or other medical disabilities. If certain
symptoms cannot be dissociated from one disorder to another, it
should be so specified. A Global Assessment of Functioning (GAF)
score should given, and a full explanation of its meaning should be
set out.

8 -

6. Following completion of the above actions, the RO must review
the claims folder and ensure that all of the foregoing development
has been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.

7. The RO should then readjudicate the issues on appeal. In so
doing, the RO is to consider all records, including those received
in response to the actions requested above and those received by
the RO since the last statement of the case. The RO must
readjudicate the veteran's CUE claim in view of the provisions of
38 C.F.R. 3.156(b) which require that records received within one
year of the April 1979 rating decision be considered as having been
filed in connection with the claim which was pending at the
beginning of the appeal period. In the event the benefits sought
are not granted, the veteran and his representative should be
provided with a supplemental statement of the case, which must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue on appeal. An
appropriate time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

9 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).



